

Exhibit 10.68


Amendment to Supply Agreement with Hollister-Stier Laboratories LLC


February 25, 2010


Mr. Wayne Springate
Vice President, Business Development
Hemispherx BioPharma, Inc.
783 Jersey Avenue
New Brunswick, NJ  08901


Re:  Amendment 3 to Supply Agreement, 576-2-10-3 dated December 8, 2005


Dear Mr. Springate:


The purpose of this letter is to amend the above-referenced Supply
Agreement.  Except as modified by this Letter Amendment, all other terms and
conditions of the Supply Agreement remain in full force and effect.


The parties hereby agree as follows:


1.
The Terms of the Supply Agreement is hereby extended to March 1, 2011 or until a
definitive revised Supply Agreement is executed by the Parties, whichever is
sooner.  Both parties may agree in writing to further extend the Term.

 
If you agree that this letter accurately sets forth our understanding, please
indicate your acknowledgement and agreement by signing in the space below and
returning a fully executed copy of this letter to my attention.


Sincerely,
 
Agreed and Accepted:
   
Hemispherx BioPharma, Inc.
           
/s/ Marcelo Morales
   
Hollister-Stier Laboratories LLC
 
  /s/ Wayne Springate
   
Name
Marcelo Morales
   
CEO & President
 
  Vice President of Operations
   
Title
         
  March 4, 2010
   
Date
     
Cc:  Carol Smith Ph.D.
   

 
1

--------------------------------------------------------------------------------

